NUMBER 13-06-392-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
                                                                                                                     

 
IN RE: EVANGELINA AND GILBERTO
RENTERIA
                                                                           
                          
 
On Petition for Writ of Mandamus
and 
Motion for Emergency Temporary
Relief
                                                                                                                      
 
                               MEMORANDUM
OPINION                                    
 
                      Before
Justices Rodriguez, Castillo, and Garza
                                 Memorandum
Opinion Per Curiam
 
On
July 11, 2006, relators, Evangelina and Gilberto Renteria, filed a petition for
writ of mandamus with this Court in which they allege that on June 23, 2006,
respondent, the Honorable Mario Ramirez, Presiding Judge of the 332nd District
Court of Hidalgo County, Texas, abused his discretion by entering an order
compelling the relators to produce their medical expert for an unfettered
deposition.  




Relators= petition for writ of mandamus asks this Court to
order the respondent to vacate the order dated June 23, 2006.  In addition, relators filed a motion for
emergency relief, asking this Court to order a stay of the deposition of the
medical expert scheduled for August 3, 2006. 
The
Court, having examined and fully considered the relators= motion for emergency relief, the petition for writ
of mandamus, and the real party in interest=s
response, is of the opinion that relators have not shown themselves entitled to
the relief sought and the motion for emergency relief and petition for writ of
mandamus should be denied.  See Tex. R. App. P. 52.8.  Accordingly, the motion for emergency relief
and petition for writ of mandamus are hereby DENIED. 
 
                                                                                                                                    
PER CURIAM
 
Memorandum
Opinion delivered and 
filed this the
26th day of July, 2006.